DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites the limitation “said wavelength conversion material does not exceed the area of the at least one solid state light source” in the claim, which lacks the full support of the original disclosure.  Paragraph [0095] of the original specification only teach “a phosphor or wavelength conversion material on the chip, rather than in the encapsulant 404” in the elected embodiment of Fig. 4.  The wavelength conversion material was not shown in Fig. 4.  The original disclosure lacks the structural description of the wavelength conversion material.  Thus, the limitation above lacks the full support of the original disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiherzer et al. (US 2014/0027795) in view of Ibbetson et al. (US 2012/0043563).
Regarding claim 1, Reiherzer et al. teach an emitter package (the embodiment of Figs. 20-27 combined with the embodiment of “the conversion material layer can coat only one or more of the LEDs, leaving the submount uncovered by the conversion material layer” in [0169], e.g. the conversion material 56 coating only the LED 152a; Figs. 20-27, [0181, 0248]), comprising: at least one solid state light source (152a; Figs. 20-27, [0248]) having a diameter and area (see Figs. 20-27), and wherein said at least one solid state light source (152a) comprises a wavelength conversion material (conversion material layer 56 coating only on 152a; Figs. 20-27, [0181, 0248, 0169]); and an encapsulant (58; Figs. 20-27, [0181]) over said at least one solid state light source (152a) and distinct from said wavelength conversion material (56 coating only on 152a), wherein said encapsulant (58) comprises a shape with a curvature (the shape of 58 in Figs. 20-27 has rounded corners; see Figs. 20-27), wherein said encapsulant (58) forms a slope (the slop of the top horizontal surface) of less than 10 degrees (0 degrees; Figs. 20-27A) relative to a surface (the top surface) of said at least one solid state light source (152a; see Figs. 20-27) such that an apparent source area of said at least one solid state light source (152a) does not exceed 2 times an actual area of said at least one solid state light source (152a) (the apparent source size is the same as the actual source size because the top horizontal surface of 58 is planar surface as shown in Figs. 20-27), and wherein a ratio of a maximum thickness of said encapsulant (a maximum thickness of 58 directly over 152a, which can be 10 µm; [0222]) over said at least one solid state light source (152a) to the diameter of said at least one solid state light source (the diameter of 125a, sqrt (4702 + 3502) = 586 µm; [0248]) is less than or equal to 0.1 (10/580 = 0.017, less than 0.1).
Reiherzer et al. do not teach wherein said solid state light source is a multi-junction monolithic LED chip.
In the same field of endeavor of LEDs, Ibbetson et al. teach wherein said solid state light source (60; Figs. 6 and 7, [0077]) is a multi-junction monolithic LED chip ([0072]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Reiherzer et al. and Ibbetson et al. and use the multi-junction monolithic LED chip as taught by Ibbetson et al., because the chip allows for high voltage and low current operation as taught by Ibbetson et al. ([0064]). 
Regarding claim 2, Reiherzer et al. teach the emitter package of claim 1, wherein said encapsulant (58) has a radius of curvature (infinity as the top surface is flat) at least 1.5 times larger than a distance from said at least one solid state light source (152a) to a surface of said encapsulant (the top surface of 58; i.e. the thickness of 58, which can be 10 µm; [0222]) opposite said at least one solid state light source (152a). 
Regarding claim 3, Reiherzer et al. teach the emitter package of claim 1, wherein said encapsulant (58) has a radius of curvature (infinity as the top surface is flat) at least 4 times larger than a distance from said at least one solid state light source (152a) to a surface of said encapsulant (the top surface of 58; i.e. the thickness of 58, which can be 10 µm; [0222]) opposite said at least one solid state light source (152a). 
Regarding claim 4, Reiherzer et al. teach the emitter package of claim 1, wherein said at least one solid state light source (152a) is on a submount (54; Figs. 20-27, [0181]). 
Regarding claim 9, Reiherzer et al. teach the emitter package of claim 1.
 Reiherzer et al. do not teach wherein said multi-junction monolithic LED chip comprises a plurality of on-chip interconnected junctions.
In the same field of endeavor of LEDs, Ibbetson et al. teach wherein said multi-junction monolithic LED chip (60) comprises a plurality of on-chip interconnected junctions (see Figs. 7, 8 and [0077]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Reiherzer et al. and Ibbetson et al. and use the multi-junction monolithic LED chip as taught by Ibbetson et al., because the chip allows for high voltage and low current operation as taught by Ibbetson et al. ([0064]). 
Regarding claim 11, Reiherzer et al. teach the emitter package of claim 1, wherein said wavelength conversion material (56 coating only on 152a) does not exceed the area of the at least one solid state light source (152a, “the conversion material layer can coat only one or more of the LEDs, leaving the submount uncovered by the conversion material layer”; Figs. 20-27; [0169]). 
Regarding claim 12, Reiherzer et al. teach the emitter package of claim 1, wherein said encapsulant (58) includes planar surfaces (Figs. 20-27). 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiherzer et al. and Ibbetson et al. as applied to claim 1 above, and further in view of Lin (US 2008/0006839).
Regarding claim 13, Reiherzer et al. teach wherein said at least one solid state light source (152a). 
Reiherzer et al. do not teach said at least one solid state light source is on a leadframe.
In the same field of endeavor of LEDs, Lee teaches said at least one solid state light source (23; Fig. 3, [0020]) is on a leadframe (21, a submount which can be a lead frame; [0034]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Reiherzer et al., Ibbetson et al. and Lee and to put the at least one solid state light source on a lead frame as taught by Lee, because Reiherzer et al. teach to put the at least one solid state light source on a submount (54; Figs. 20-27, [0181]) and Lee teaches that the submount can be a lead frame ([0034]). 
Claim(s) 14, 15, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiherzer et al. (US 2014/0027795) in view of Simon et al. (US 2011/0234107).
Regarding claim 14, Reiherzer et al. teach an emitter package (the embodiment of Figs. 20-27 combined with the embodiment of “the conversion material layer can coat only one or more of the LEDs, leaving the submount uncovered by the conversion material layer” in [0169], e.g. the conversion material 56 coating only the LED 152a) comprising: at least one solid state light source (152a; Figs. 20-27, [0248]) mounted on a submount (54; Figs. 20-27, [0181]) having a size and diameter (see Figs. 20-27); an encapsulant (58; Figs. 20-27, [0181]) over said at least one solid state light source (152a), the encapsulant (58) forming an encapsulant-to-air interface (see Fig. 22, encapsulant 58 is exposed to the ambient environment, i.e. air) over the at least one solid state light source (152a; Fig. 22); wherein said at least one solid state light source of said emitter package (152a) has an apparent source size of less than two times an actual size of said at least one solid state light source (152a) when emitting through said encapsulant (58; the apparent source size is the same as the actual size because the top horizontal surface of 58 is planar as shown in Figs. 20-27); and wherein said encapsulant (58) comprises a shape with a curvature (the shape of 58 in Figs. 20-27 has rounded corners; see Figs. 20-27), wherein a radius of curvature of said encapsulant (the radius of curvature of the top horizontal surface of 58, which is infinity) is larger than a distance from the at least one solid state light source (152a) to an outside surface of the encapsulant (the top surface of 58) and the shape (the shape of 58 in Figs. 20-27) is configured to allow for total internal reflection of a majority of emitted light back to said at least one solid state light source (58 has a layer shape the same as the encapsulant of the embodiment 802 of the current application shown in Fig. 8 and paragraph [102] of the current application, which would have the same function as allowing for total internal reflection of a portion of emitted light back to the solid state light source as disclosed in paragraph [102] of the current application).
Reiherzer et al. do not teach a secondary optic that is spaced from said encapsulant such that at least some of the light emitted by said at least one solid state light source through said encapsulant is reflected by said secondary optic.
In the same field of endeavor of LEDs, Simon et al. teach a secondary optic (104; Fig. 4, [0032]) that is spaced from said emitter package (LED 109, which can be a package of diodes; Fig. 4, [0032,  0019]) such that at least some of the light emitted by said emitter package (109) is reflected by said secondary optic (109; Fig. 2, [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Reiherzer et al. and Simon et al., and to include the second optics and other elements as taught by Simon et al., because the emitter package can be used to form LED light bulbs having higher efficiency and longer lifespan than other types of lights as taught by Simon et al. ([0003]). 
The combination of Reiherzer et al. and Simon et al. teaches “a secondary optic that is spaced from said encapsulant such that at least some of the light emitted by said at least one solid state light source through said encapsulant is reflected by said secondary optic” because Simon et al. teach a secondary optic (104; Fig. 4, [0032]) that is spaced from said emitter package (LED 109, which can be a package of diodes; Fig. 4, [0032,  0019]) such that at least some of the light emitted by said emitter package (109) is reflected by said secondary optic (109; Fig. 2, [0032]), and Reiherzer et al. teach that said encapsulant (58) is part of said emitter package (the embodiment of Figs. 20-27), and the light emitted by said emitter package (the embodiment of Figs. 20-27) includes the light emitted by said at least one solid state light source (152a) through said encapsulant (58; see Fig. 17). 
Regarding claim 15, Reiherzer et al. teach the emitter package of claim 14, wherein said encapsulant (58) has a radius of curvature (infinity as the top surface is flat) larger than the distance from said at least one solid state light source (152a) to a surface of said encapsulant (the top surface of 58) opposite said at least one solid state light source (152a). 
Regarding claim 17, Reiherzer et al. teach the emitter package of claim 14, wherein a ratio of a maximum thickness of said encapsulant (a maximum thickness of 58, which can be 10 μm or more; [0222]) over said at least one solid state light source (152a) to the diameter of said at least one solid state light source (the diameter of 125a, sqrt (4702 + 3502) = 586 µm; [0248]) is 0.017 or more which overlaps the claimed range of 0.1 that establishes a prima facie case of obviousness (MPEP 2144.05). 
Regarding claim 18, Reiherzer et al. teach the emitter package of claim 14, wherein said encapsulant (58) has a maximum thickness of 10 µm or more ([0222]) which overlaps the claimed range of 160 μm over said at least one solid state light source (152a), that establishes a prima facie case of obviousness (MPEP 2144.05). 
Regarding claim 19, Reiherzer et al. teach the emitter package of claim 14, wherein said encapsulant (58) has a maximum thickness of 10 µm or more ([0222]) which overlaps the claimed range of 35 μm over said at least one solid state light source (152a), that establishes a prima facie case of obviousness (MPEP 2144.05). 
Regarding claim 20, Reiherzer et al. teach the emitter package of claim 14, wherein said encapsulant (58) is planar (see Figs. 20-27). 
Regarding claim 21, Reiherzer et al. teach the emitter package of claim 14, wherein said apparent source size of said at least one solid state light source (152a) is less than two times said actual source size (the apparent source size is the same as the actual source size because the top surface of 58 is a planar surface as shown in Figs. 20-27). 
Claims 35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiherzer et al. (US 2014/0027795).
Regarding claim 35, Reiherzer et al. teach an emitter package (the embodiment of Figs. 20-27 combined with the embodiment of “the conversion material layer can coat only one or more of the LEDs, leaving the submount uncovered by the conversion material layer” in [0169], e.g. the conversion material 56 coating only the LED 152a; Figs. 20-27, [0181, 0248]), comprising: a plurality of solid state light sources (152a and 152b; Figs. 20-27, [0248]), wherein said plurality of solid state light sources (152a and 152b) are spaced apart from one another (see Figs. 20-27) and wherein said plurality of solid state light sources (152a and 152b) comprises a wavelength conversion material (conversion material layer 56 coating only on 152a; Figs. 20-27, [0181, 0248, 0169]); and an encapsulant (58; Figs. 20-27, [0181]) over said plurality of solid state light sources (152a and 152b) and on said wavelength conversion material (56 coating only on 152a); wherein said encapsulant (58) has a top surface (the top surface of 58) with a shape having a curvature (the shape of 58 in Figs. 20-27 has rounded corners; see Figs. 20-27) and a slope (the slop of the top horizontal surface) of less than 10 degrees (0 degrees; Figs. 20-27A) relative to a top surface (the top surface) of said plurality of solid state light sources (152a and 152b), and wherein a ratio of a maximum thickness of said encapsulant (a maximum thickness of 58 directly over 152a, which can be 10 µm; [0222]) over said plurality of solid state light sources (152a and 152b) to a diameter of said plurality of solid state light source (the diameter of 125a, sqrt (4702 + 3502) = 586 µm; [0248]) is less than or equal to 0.1 (10/580 = 0.017, less than 0.1), wherein said shape (the shape of the top surface of 58 in Figs. 20-27) is configured such that an apparent source area of said plurality of solid state light sources (152a and 152b) does not exceed 2 times an actual area of said plurality of  solid state light sources (152a and 152b) (the apparent source size is the same as the actual source size because the top horizontal surface of 58 is planar as shown in Figs. 20-27), and is configured to allow for total internal reflection of a majority of emitted light back to said plurality of solid state light sources (152a and 152b) (58 has a layer shape the same as the encapsulant of the embodiment 802 of the current application shown in Fig. 8 and paragraph [102] of the current application, which would have the same function as allowing for total internal reflection of a portion of emitted light back to the solid state light source as disclosed in paragraph [102] of the current application).
Reiherzer et al. do not teach said plurality of solid state light sources are spaced less than 150 µm apart from one another (emphasis added).
Parameters such as the magnitude of the space between said plurality of solid state light sources, i.e. distance between LED chips, in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to increase the light power per package footprint and to improve mixing or blending or uniformity of different colors emitted by the package during device fabrication ([0013]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the magnitude of the space between said plurality of solid state light sources within the range as claimed in order to increase the light power per package footprint and to improve mixing or blending or uniformity of different colors emitted by the package ([0013]).
Regarding claim 37, Ibbetson et al. teach the emitter package of claim 35, wherein said plurality of solid state light sources (152a and 152b) comprises an array of LED chips (an array of two LED chips; [0248]). 
Claim(s) 36 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiherzer et al. (US 2014/0027795) as applied to claim 35 above, and further in view of Ibbetson et al. (US 2012/0043563).
Regarding claim 36, Reiherzer et al. teach wherein said plurality of solid state light sources (152a and 152b).
Reiherzer et al. do not teach said plurality of solid state light sources comprises a multi-junction monolithic LED chip, wherein said multi-junction monolithic LED chip comprises a plurality of on-chip interconnected junctions.
In the same field of endeavor of LEDs, Ibbetson et al. teach said plurality of solid state light sources (sub-LEDs 62a-c) comprises a multi-junction monolithic LED chip (60; Figs. 6-7, [0077]), wherein said multi-junction monolithic LED chip (60) comprises a plurality of on-chip interconnected junctions ([0003, 0062]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Reiherzer et al. and Ibbetson et al. and use the multi-junction monolithic LED chip as taught by Ibbetson et al., because the chip allows for high voltage and low current operation as taught by Ibbetson et al. ([0064]). 
Regarding claim 38, Reiherzer et al. teach the emitter package of claim 36.
Reiherzer et al. do not teach wherein said plurality of on-chip interconnected junctions are spaced less than 50 µm apart.
In the same field of endeavor of LEDs, Ibbetson et al. teach wherein said plurality of on-chip interconnected junctions (junctions of sub-LEDs 62a-c; [0062]) are spaced (Figs. 6-7).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Reiherzer et al. and Ibbetson et al. and use the multi-junction monolithic LED chip as taught by Ibbetson et al., because the chip allows for high voltage and low current operation as taught by Ibbetson et al. ([0064]). 
Ibbetson et al. do not teach said plurality of on-chip interconnected junctions are spaced less than 50 μm apart. (emphasis added)
Parameters such as the spacing between said plurality of on-chip interconnected junctions are subject to routine experimentation and optimization to increase the emission area and also allow the alignment tolerance ([0088] of Ibbetson et al.) during device fabrication.   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the spacing between said plurality of on-chip interconnected junctions within the range as claimed in order to increase the emission area and also allow the alignment tolerance ([0088] of Ibbetson et al.).
Regarding claim 39, Reiherzer et al. teach the emitter package of claim 36.
Reiherzer et al. do not teach wherein said plurality of on-chip interconnected junctions are spaced less than 15 µm apart.
In the same field of endeavor of LEDs, Ibbetson et al. teach wherein said plurality of on-chip interconnected junctions (junctions of sub-LEDs 62a-c; [0062]) are spaced (Figs. 6-7).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Reiherzer et al. and Ibbetson et al. and use the multi-junction monolithic LED chip as taught by Ibbetson et al., because the chip allows for high voltage and low current operation as taught by Ibbetson et al. ([0064]). 
Ibbetson et al. do not teach said plurality of on-chip interconnected junctions are spaced less than 15 μm apart. (emphasis added)
Parameters such as the spacing between said plurality of on-chip interconnected junctions are subject to routine experimentation and optimization to increase the emission area and also allow the alignment tolerance ([0088] of Ibbetson et al.) during device fabrication.   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the spacing between said plurality of on-chip interconnected junctions within the range as claimed in order to increase the emission area and also allow the alignment tolerance ([0088] of Ibbetson et al.).

Response to Arguments
Applicant’s amendments, filed 06/03/2022, partially overcome the rejections to claims 1-4, 9, 11-13, and 35-39 under 35 U.S.C. 112.  The rejections to claims 1-4, 9, 11-13, and 35-39 under 35 U.S.C. 112 have been partially withdrawn.  The rejections to claim 11 under 35 U.S.C. 112 still stands.
Applicant's arguments with respect to claims 1, 14 and 35 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/9/2022